UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1860


In Re:   WILLIAM H. EVANS, JR.,

                 Petitioner.




                  On Petition for Writ of Mandamus.
                       (1:15-cv-00138-AJT-JFA;
                        1:14-cv-01015-AJT-IDD)


Submitted:   November 4, 2015                Decided:   December 28, 2015


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William H. Evans, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William H. Evans, Jr., petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and his 28

U.S.C. § 2241 (2012) petition.              He seeks an order from this

court directing the district court to act.               Our review of the

district court’s dockets reveals that the district court has

dismissed      his   Bivens   complaint     and   transferred     his    § 2241

petition to the district where he is currently in custody.

      Accordingly, because the district court has recently acted

in Evans’ cases, we deny the mandamus petition as moot.                 We deny

his   motion    to   order    corrections    officials    to    take    certain

actions, and deny his petition for rehearing en banc without

prejudice to his right to refile the petition if he so chooses

within the time allowed.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this   court   and   argument   would     not    aid   the

decisional process.

                                                               PETITION DENIED




                                      2